/fotezz^



                              -—s^^^r^^^ificy ^c




                                   ^%?-^?Z
gVjZZ^f/?#**£ ''<*^^^^^fJ©y
                                           ^    FILED m
          f     a Lt                    a 1STC0Uf^0FfiPP&Ui


 \                                        °«8T»HBR A. PRIMP




                                               C<w& /VZ/Z-




.ZTjUtL.Ao/V^C^£^^L^M^J:^W^7/^ cZjfe^sf../HbjaSL^jST/k--fas.

        ^_^5^^^/--c^wi5fe«^^.^^/*/^J




:^^^'/^/&^A7f ^rJAt^es -htzt* l^/eseth sr/^SfrP )^^teo/iy-..._



•fa-$fc*l- Ju&ti*^-/> --"^ faA^Tfa- Jf.3^J7^^c7j^u^
S*^^J&&<r..../^^7e^..^c^^. 7^-^f^^^^pe^


                                      ^^^
                                        (fWvmi/A
                                               A!'KM;AV1T(:!' IriUJfJKh'CK
,                     _      __ _.                    __                                            ***gfS*
                                                                                                     H°ysxo ap^al
    Tim sevtfo/i fit hjJilted mil hy Court IW.w/uiel                                                .,    "**'7H^s
                                                                                                    MAY
    cAimv.it. _                                                                                           '8 ?015
                                                                                              CHfHSTn
    The Slate of Texas                                              In the•__.
    vs.

                                                                    Bra/otiaCouiily, Texas

    iVIh _                                                         OlTciise
    Uoiul:"                                                         LevclorOITensc



    All information must be completed by the defendant and must be current, accurate, and tr\ic)
    Intentionally or knowingly giving false information may result in your prosecution for the offense1
jof aggravated perjury, a felony. The punishment for aggravated perjury includes imprisonment'
.not to exceed ten (10) years and a fine not to exceed ten thousand dollars (SIO.OOO). Please fill in all'
 blanks. Ifyou do not know the information being asked, enter DO NOT KNOW in the blank. If
;tiu information being asked docs not apply to you, enter N/A in the blank.

                                     DEFENDANT'S PERSONAL INFORMATION
      Name J]of\ft£V £3£.\ WWtfrMf -&1<q\74*\
      Phone Number
      Street Address J ^01 C(XLf\Ts./ . (L* A*5
      City, State, Zip     j) A£.(^fy^ -r^?j 17^^
      Social Security.*.j&Xfr .^m
      Drivers License K-ftfttm-l**?

      Name of Spouse
      Dependents:                  f\lj,
      Name(s) (list below):                                                      Age     Relation          Income

                  N/fr


     Are you currently in jail or in a correctional institution?
          xNo
     j/_ Yes        Ifyes, provide name ofinstitution: BraZ-o£\A Coavtf\i ~J3\\

     Are vimi currently residing in a mental health facility?

          Yes       Ifyes, provide name of Facility:

     Do yojHiave an application pending at a mental health facility?
      /No
          Yes     If yes, provide name of facility:




                          •-••!•   j.-.«- t-   H il        I'lHC I i)l
    1haw/have nol (circle otic) aUempleJ to hire an attorney. 'I lie nanusof th: attorneys lime
contacted are as follows:


                   M-T-

O   )i\ this N|i- day of                        .,20            have been advised by the
c 'oiifl   of my'right to representaticoi\   bycitttrfsel to defend me as to the diarge(s) pending ai;.ain>t
me. I am without means to cinpjpy-tfoiii^el of my own chousiiH^wltfl hereby request th^ctuirl
to appoint counsel tor nu\ Resigning my name below, I s\yj>alCthat all of the abovc>fforiuation
about my financial condition is current, accurate, autKtrue. I understand thaj/ffl reecivc an
appointed attot-n^and make bond, I shall comprywith the additional tern^and conditions of
bond imposcd'b)' the Court. I understand thatluiy violation of these conditions may result in my
bond being]held insufficient and me bcingreturned to custody.


                                                                                  <L£±-         'li2£c£v^\
                                                             DcfcGulantls Signature

SUBSCRIBED and SWORN to before me, the undersigned authority, this                            day of
.                                    , 20_              .

                                                             BY:


                                                                   Printed Name             Title


RECOMMENDATION:
•      Indigent
•      Partially Indigent
•      Does Not Qualify

Verified on                                        by

After reviewing this sworn Affidavit of Indigency, I find that this defendant is indigent
under the guidelines of Brazoria County and is entitled to appointment of
                                    as his attorney, and as additional conditions of bond,
defendant shall (I) keep all appointments with the attorney; (2) attend all court settings on
time; and (3) notify the attorney or the attorney's office of any changes in his residence
address, business address or telephone numbers within twenty-four (2-1) hours of such
change.
                  Defendant's Initials



Date                                                Judge/Court Administrator/Court Designee
                                   VERIFICATION AGREEMENT
    I do /do not (circle one) authorize the court to verify the financial information given to
   determine my eligibility by contacting my employer and/or other third parties who can confirm
   the information provided. I understand that if I do not authorize the court to contact the
   necessary parties, then I must provide verification of the information in a manner that is
   acceptable to the court or I will not have an attorney appointed.
                                                               iguaturc
   SUBSCRIBED and SWORN to before me, the undersigned authority, this              day of
                                      , 20
                                                 BY:
                                                     Printed Name               Title
  my employment information:
  Job title:
  Employer's Name: _
  Employer's Address:
 Supervisor's name: _
 Work Phone:
 Hours of Work:
 Pay rate:
 My financial information:
 Name of Financial Institution:
 Account number:
 Balance:
                                Signature of Employee/Person
                                Subject to Financial Information
I ! IK VI   •   \!t:.l >.